FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

CHRIS FRANCIS WILLIAMS,                   No. 03-56064
              Petitioner-Appellant,
                v.                          D.C. No.
                                           CV 02-0351 R
ERNEST ROE, Warden,
                                            OPINION
             Respondent-Appellee.
                                      
       Appeal from the United States District Court
          for the Central District of California
        Manuel L. Real, District Judge, Presiding

                  Argued and Submitted
          October 7, 2004—Pasadena, California

                   Filed August 24, 2005

     Before: Harry Pregerson, A. Wallace Tashima, and
              Richard A. Paez, Circuit Judges.

                Opinion by Judge Tashima




                           11447
                       WILLIAMS v. ROE                  11449


                         COUNSEL

Diane E. Berley, West Hills, California, for the petitioner-
appellant.

Alana R. Cohen Butler, Deputy Attorney General, San Diego,
California, for the respondent-appellee.


                         OPINION

TASHIMA, Circuit Judge:

   Appellant Chris Francis Williams appeals the district
court’s denial of his petition for writ of habeas corpus. Wil-
liams challenges under the Ex Post Facto Clause the state
court’s application of an amended version of California Penal
Code § 654. The amended statute eliminated judicial discre-
tion to impose a lower sentence afforded by the version in
place at the time of Williams’ offense. We hold that applica-
tion of the amended statute was an ex post facto violation.
11450                  WILLIAMS v. ROE
Further, under our case law, such an error requires reversal
without inquiring into its harmfulness. We therefore condi-
tionally grant the writ of habeas corpus and remand.

                           FACTS

   The indictment against Williams contained nine counts
based on three separate incidents. Counts 1 and 2 (robbery)
and counts 3, 4, and 5 (kidnaping for robbery) stemmed from
a June 1996 incident at a Kragen Auto Parts Store in San Ber-
nardino. Williams entered the store, pointed a gun at the clerk,
and stated “This is a robbery” and “Give me all the money.”
After the clerk put money into a box, Williams instructed
another employee to carry the box and forced him and two
other employees to accompany Williams approximately 200
yards to a parking lot. Williams then took the box and ordered
the employees to walk back to the store.

   Count 6 (robbery) and counts 7 and 8 (kidnaping for rob-
bery) were based on a July 1996 incident at a San Bernardino
Radio Shack. Williams showed a gun to two men working at
the store and told them it was a robbery. One of the two
employees put money from the register into a box and, at Wil-
liams’ direction, the two accompanied him approximately 200
hundred feet down the street. Williams then took the box from
the employee holding it and instructed the two to return to the
store.

  An August 1996 incident gave rise to count 9 of the indict-
ment (robbery). Williams entered a Redlands Kragen Auto
Parts store, pointed a gun at the clerk, and directed him to
open the safe. The clerk placed money from the safe into a
box, handed it to Williams, and let Williams out of the store.

             PROCEDURAL BACKGROUND

   Williams was convicted in San Bernardino County Supe-
rior Court on four counts of robbery and five counts of kid-
                        WILLIAMS v. ROE                    11451
naping for robbery. The court sentenced him to two
consecutive life terms and a consecutive determinate term of
27 years. On appeal, the California Court of Appeal held that
the trial court violated California Penal Code § 654, by
imposing separate sentences for robbery and kidnaping for
robbery convictions based on the same act. The Court of
Appeal stayed the sentence on the pertinent robbery counts,
which carried lower penalties than the corresponding kidnap-
ing counts, and affirmed the rest of the judgment. The trial
court then modified Williams’ sentence to two life sentences
with possibility of parole plus 11 years and four months. The
court sentenced Williams under the amended version of
§ 654, which provided that an act punishable under different
provisions of law could only be punished under one of those
provisions. The amended statute also required the court to
impose the sentence for the count carrying a higher sentence
when multiple counts were based on the same act. The Cali-
fornia Supreme Court denied Williams’ petition for review.
The San Bernardino County Superior Court subsequently
denied Williams’ petition for a writ of habeas corpus. He then
filed a habeas petition in the Court of Appeal, which was also
denied. The California Supreme Court also denied a subse-
quent habeas petition.

   Williams then filed this federal habeas petition, which the
district court denied. Williams filed a timely notice of appeal,
but the district court denied Williams a certificate of appeala-
bility (“COA”). We subsequntly issued a COA limited to the
question of whether the state trial court’s application of the
amended version of California Penal Code § 654, violated
Williams’ rights under the Ex Post Facto clause.

                         ANALYSIS

   We review de novo a district court’s denial of a 28 U.S.C.
§ 2254 habeas petition. Campbell v. Rice, 408 F.3d 1166,
1169 (9th Cir. 2005). Because Williams’ federal petition was
filed after the effective date of the Antiterrorism and Effective
11452                  WILLIAMS v. ROE
Death Penalty Act of 1996 (“AEDPA”), the AEDPA’s provi-
sions apply. Id. The AEDPA limits a federal habeas court’s
review of a state court’s decision to determining whether it
was: “(1) contrary to, or involved an unreasonable application
of, clearly established Federal law, as determined by the
Supreme Court of the United States; or (2) based on an unrea-
sonable determination of the facts in light of the evidence
presented in the State court proceeding.” Id. at 1170 (quoting
28 U.S.C. § 2254(d)(1)-(2)) (internal quotation marks omit-
ted); see Lockyer v. Andrade, 538 U.S. 63, 70-73 (2003)
(explaining this standard). The question in Williams’ case is
whether, at the time the state trial court imposed sentence
under the amended version of § 654, the holdings of the
Supreme Court established governing legal principles dictat-
ing that it do otherwise. See Andrade, 538 U.S. at 71-72.

I.   Ex Post Facto Violation

   [1] When the state court resentenced Williams, the
Supreme Court had considered the application of the Ex Post
Facto Clause to state statutes in two cases similar to this one.
In Lindsey v. Washington, 301 U.S. 397 (1937), the Court
found an ex post facto violation because the petitioners had
been sentenced under a law making mandatory what had been
the maximum term for their offense when they committed the
crime. The Lindsey petitioners were convicted of grand lar-
ceny. Id. at 397. At the time of the offense, the penalty for
grand larceny was imprisonment for not more than 15 years.
Id. at 397-98. The statute permitted the imposition of a sen-
tence up to the maximum term and also set a minimum sen-
tence of not less than six months or more than five years. Id.
at 398. Once the prescribed minimum sentence elapsed, a
parole board could order the prisoner released on parole. Id.
A statute enacted after commission of the offense, but before
petitioners’ sentencing, required the judge to impose the max-
imum term provided by law. Id. It also empowered the parole
board to determine the length of each prisoner’s confinement
up to the maximum term. Id. at 398-99. Thus, under the law
                            WILLIAMS v. ROE                          11453
in effect at the time of the offense, the petitioners could have
been sentenced to a maximum term of less than 15 years. Id.
at 400. The intervening change in law required that they
receive a 15-year sentence during which the parole board had
the discretion to grant supervised release. Id. The Lindsey
court reasoned that such “an increase in the possible penalty
is ex post facto, regardless of the length of the sentence actu-
ally imposed, since the measure of punishment prescribed by
the later statute is more severe than that of the earlier.” Id. at
401 (citations omitted).

   Weaver v. Graham, 450 U.S. 24 (1981), held a Florida stat-
ute unconstitutional as applied to a petitioner who committed
his crime before its enactment. The statute diminished the
number of “gain-time” credits that prisoners could earn for
good behavior. Id. at 25-26. Such credits reduced the portion
of a prisoner’s sentence that he would be required to serve. Id.
In finding an ex post facto violation, Weaver identified two
critical elements of an ex post facto law: “it must be retro-
spective, that is, it must apply to events occurring before its
enactment, and it must disadvantage the offender affected by
it.” Id. at 29. The court reasoned that the statute substantially
altered the consequences attached to the petitioner’s already-
completed crime and that it disadvantaged him by lengthening
the time he would have to stay in prison. Id. at 33.

   [2] The reasoning of Lindsey and Weaver dictate applica-
tion of the version of § 654 in effect when Williams commit-
ted his crimes.1 In March 2000, the trial court resentenced
   1
     While conceding that a “technical” ex post facto violation occurred, the
State suggests that Lindsey was not “clearly established” federal law at the
time of sentencing because its “viability has been questioned,” citing
Barnes v. Scott, 201 F.3d 1292, 1294-95 (10th Cir. 2000). Barnes refers
to a footnote in the Supreme Court’s opinion in Cal. Dep’t of Corr. v.
Morales, 514 U.S. 499 (1995), which states:
    Our opinions in Lindsey, Weaver, and Miller suggested that
    enhancements to the measure of criminal punishment fall within
11454                       WILLIAMS v. ROE
Williams under the amended version of § 654, which pro-
vided that: “An act or omission that is punishable in different
ways by different provisions of law shall be punished under
the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be pun-
ished under more than one provision.” Cal. Pen. Code § 654
(2000). At the time Williams committed his crimes, § 654
provided that: “An act or omission which is made punishable
in different ways by different provisions of this code may be
punished under either of such provisions, but in no case can
it be punished under more than one.” Cal. Pen. Code § 654
(1996).

   [3] Under the earlier version of § 654, the trial court had
the discretion to sentence Williams for either of two crimes he
was convicted of based on the same act, i.e., robbery or kid-
naping for robbery. By contrast, the amended version of the
statute required the trial court to sentence him for the crime
carrying the higher penalty. Because the amended statute
removed the judge’s discretion to impose a lighter sentence,
applying it to Williams violated the Ex Post Facto Clause
under Lindsey, 301 U.S. at 401, and Weaver, 450 U.S. at 29.
The state trial court’s application of the amended version of

    the ex post facto prohibition because they operate to the “disad-
    vantage” of covered offenders. But that language was unneces-
    sary to the results in those cases and is inconsistent with the
    framework developed in Collins v. Youngblood. After Collins,
    the focus of the ex post facto inquiry is not on whether a legisla-
    tive change produces some ambiguous sort of “disadvantage,”
    nor, as the dissent seems to suggest, on whether an amendment
    affects a prisoner’s “opportunity to take advantage of provisions
    for early release,” but on whether any such change alters the defi-
    nition of criminal conduct or increases the penalty by which a
    crime is punishable.
Id. at 506 n.3 (citations omitted). Morales, however, did not overrule Lind-
sey and Weaver, but distinguished them by pointing out that the laws there
at issue “had the purpose and effect of enhancing the range of available
prison terms.” Id. at 507.
                             WILLIAMS v. ROE                          11455
§ 654 was thus contrary to clearly established Supreme Court
precedent.

II.   Applicability of Harmless Error Analysis

   The State argues that the ex post facto violation resulting
from application of the amended version of § 654 was harm-
less error. It suggests that we should apply the Brecht stan-
dard of harmless error review, determining whether the ex
post facto error had a “substantial and injurious effect” on the
judgment. See Brecht v. Abrahamson, 507 U.S. 619, 632 n.7,
638 (1993). Under the Brecht standard, a trial-type constitu-
tional error is harmless unless it has a “substantial and injuri-
ous effect or influence in determining the jury’s verdict.” Id.
The ex post facto error at issue here, however, occurred at
sentencing — not during trial — when the court applied the
amended version of § 654. It is thus not a trial-type error that
would affect a jury’s verdict. Accordingly, we reject the
State’s contention that an ex post facto violation is a “trial-
type” error subject to Brecht harmless error analysis.2

   [4] We turn, instead, to our case law which specifically
addresses ex post facto violations. The Supreme Court has
noted that “[t]he proper relief upon a conclusion that a state
prisoner is being treated under an ex post facto law is to
remand to permit the state court to apply, if possible, the law
in place when his crime occurred.” Weaver, 450 U.S. at 36
n.22; see also Murtishaw v. Woodford, 255 F.3d 926, 967 (9th
Cir. 2001). In Murtishaw, after concluding that “[t]aking dis-
  2
    The Supreme Court has also identified a narrow category of constitu-
tional errors that is not subject to harmless error analysis. See Neder v.
United States, 527 U.S. 1, 8 (1999) (noting that structural errors requiring
automatic reversal include: a complete denial of counsel; a biased trial
judge; racial discrimination in the selection of a grand jury; denial of self-
representation at trial; denial of a public trial; and a defective reasonable
doubt instruction). But just as the ex post facto violation here cannot be
categorized as a “trial-type” error, it also cannot be categorized as a
“structural” error which affects the structure of a trial.
11456                        WILLIAMS v. ROE
cretion away from a sentencer violates the Ex Post Facto
clause,” id. at 965, we reversed the petitioner’s death sentence
and remanded for resentencing under the proper statute. Id. at
967, 974. We did not apply harmless error analysis to the ex
post facto violation.3 Id.

   [5] Thus, in Murtishaw, we implicitly concluded that an ex
post facto sentencing violation which results in taking away
the sentencer’s discretion is the type of error which has a sub-
stantial and injurious effect on the sentence or, at the least,
was the type of error as to which we could not determine with
any degree of confidence whether it had a substantial effect
on the sentence.4 Cf. O’Neal v. McAninch, 513 U.S. 432, 445
(1995) (concluding that, with respect to trial-type error,
“when a habeas court is in grave doubt as to the harmlessness
of an error that affects substantial rights, it should grant
relief”); United States v. Ameline, 409 F.3d 1073, 1079 (9th
Cir. 2005) (en banc) (“Rather than affirm a sentence that was
unconstitutional and may have been prejudicial, we elect to
remand to the district court to answer the question whether the
sentence would have been different had the court known that
the Guidelines were advisory.”); id. at 1081 (noting that “it is
a miscarriage of justice to give a person an illegal sentence”
(quoting United States v. Paladino, 401 F.3d 471, 483 (7th
Cir. 2005))).

   [6] Our cases following Murtishaw are also consistent in
their view that a showing of harm or prejudice from an ex post
facto violation is not required as a precondition to habeas
relief. See Brown v. Palmateer, 379 F.3d 1089, 1091, 1096
  3
     We did, however, apply Brecht harmless error analysis to a jury
instruction error resulting from application of the ex post facto statute,
identifying jury instruction error as a “trial-type error that occurred during
the presentation of the case to the jury.” Murtishaw, 255 F.3d at 973.
   4
     We also note that the State’s countervailing interest in finality is much
less weighty with respect to resentencing, as opposed to retrial, at least in
the non-capital context.
                        WILLIAMS v. ROE                    11457
(9th Cir. 2004) (holding that postponement of a habeas peti-
tioner’s parole date pursuant to a statutory amendment
enacted after the commission of his crime violated the Ex Post
Facto Clause and, accordingly, reversing the denial of his
habeas petition without conducting a harmless error analysis);
Hunter v. Ayers, 336 F.3d 1007, 1011-13 (9th Cir. 2003)
(holding that the application of an amended prison regulation
to deny restoration of good time credits constituted an ex post
facto violation and affirming habeas relief without conducting
a harmless error analysis); Himes v. Thompson, 336 F.3d 848,
864 (9th Cir. 2003) (concluding that an ex post facto violation
occurred when the parole board subjected a habeas petitioner
to parole regulations that were more onerous than those in
place at the time he committed his offense and granting
habeas relief without conducting a harmless error analysis). In
short, given an ex post facto sentencing violation, our case
law is clear and consistent that Williams is entitled to habeas
relief.

                        CONCLUSION

   [7] The district court’s denial of Williams’ petition for a
writ of habeas corpus is reversed and the case is remanded to
the district court with instructions to grant the writ, unless the
State resentences Williams under the applicable version of
§ 654 within a reasonable period of time to be determined by
the district court.

  REVERSED and REMANDED.